Case 1:20-cv-00521-HYJ-PJG ECF No. 22, PageID.184 Filed 11/13/20 Page 1 of 8




                                      UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF MICHIGAN
                                           SOUTHERN DIVISION

CHERRY CENTRAL
COOPERATIVE, INC.,                                    Case No. 1:20-cv-00521-HYJ-PJG

                Plaintiff,                            HON. HALA Y. JARBOU
v.

ERNESTO NARDONE, et al.,

                Defendants.
                                           /

                                  CASE MANAGEMENT ORDER

         IT IS HEREBY ORDERED:

Trial Date and Time                                                          JANUARY 24, 2022
                                                                                    9:00 AM
Place:      128 Federal Building, 315 W Allegan St
            Lansing, MI 48933
Before:     Judge Hala Y. Jarbou
Jury or Non Jury                                                                              Jury
Estimated Length of Trial                                                                   8 days
Motions or Stipulations to Join Parties or Amend Pleadings                    November 30, 2020
Rule 26(a)(1) Disclosures (including lay witnesses)     Plaintiff:         NOVEMBER 30, 2020
                                                      Defendants:          NOVEMBER 30, 2020
Disclose Name, Address, Area of Expertise and           Plaintiff:               MARCH 1, 2021
a short summary of expected testimony of              Defendants:                MARCH 1, 2021
Expert Witnesses (Rule 26(a)(2)(A))
Disclosure of Expert Reports (Rule 26(a)(2)(B))         Plaintiff:                  MAY 3, 2021
                                                      Defendants:                   MAY 3, 2021
Completion of Discovery                                                             JUNE 3, 2021
Dispositive Motions                                                                 JULY 6, 2021
Interrogatories will be limited to:                                        25 single part questions
(Single Part Questions)
Depositions will be limited to:                                                        10 per party
(Fact Witnesses Per Party)
Case 1:20-cv-00521-HYJ-PJG ECF No. 22, PageID.185 Filed 11/13/20 Page 2 of 8




 Requests for Admission will be limited to:                                                     10 per side
 (Per Side)
 Settlement Conference                                       Date:                NOVEMBER 22, 2021
                                                             Time:                               9:00 a.m.
                                                            Before:      Magistrate Judge Phillip J. Green

 Final Pretrial Conference                                   Date:                     JANUARY 5, 2022
 Before Judge Hala Y. Jarbou                                 Time:                           11:00 AM
 Note Preparation Details within this Order
 ADR To Take Place On Or Before:                                                       AUGUST 31, 2021


1.     TRIAL DATE AND SETTING: This case is scheduled for trial before the Honorable Hala Y.
       Jarbou, 128 Federal Building, 315 W Allegan St, Lansing, Michigan, as set forth above.

2.     JOINDER OF PARTIES AND AMENDMENTS OF PLEADINGS: All motions or stipulations for
       joinder of parties and all stipulations to amend the pleadings must be filed by the date set forth in
       the table above to ensure amendment as a matter of consent under Rule 15(a)(2). Proposed
       amendments after the noted date are by leave of court.

3.     DISCLOSURES AND EXCHANGES: Deadlines for exchange of Rule 26(a)(1) disclosures,
       names of lay witnesses, identification of experts, production of documents, and disclosure of expert
       reports under Rule 26(a)(2), if applicable, are ordered as set forth in the table above.

4.     DISCOVERY: All discovery proceedings shall be completed no later than the date set forth in the
       table above, and shall not continue beyond this date. All interrogatories, requests for admissions,
       and other written discovery requests must be served no later than thirty days before the close of
       discovery. All depositions must by completed before the close of discovery. Interrogatories will be
       limited as set forth in the table above. Depositions will be limited as set forth in the table above.
       There shall be no deviations from this order without prior approval of the court upon good cause
       shown. Time limitations for depositions set forth in Rule 30(d)(1) apply to this case.

5.     MOTIONS:

       a.      Non-dispositive motions shall be filed in accordance with W.D. Mich. LCivR. 7.3. They
               may be referred to a magistrate judge in Grand Rapids, Michigan, pursuant to 28 U.S.C.
               § 636(b)(1)(A). In accordance with 28 U.S.C. § 471, et seq., it is the policy of this Court to
               prohibit the consideration of discovery motions unless accompanied by a certification that
               the moving party has made a reasonable and good faith effort to reach agreement with
               opposing counsel on the matters set forth in the motion.

       b.      Dispositive motions shall be filed in accordance with W.D. Mich. LCivR 7.2 by the date
               set forth in the table above. If dispositive motions are based on supporting documents such
               as depositions or answers to interrogatories, only those excerpts which are relevant to the
               motion shall be filed. The case manager will notify counsel of the date for oral argument.

       c.      The parties are strongly encouraged to file motions in limine at least fourteen (14) calendar
               days prior to the final pretrial conference, but in no event shall they be filed later than the
               date for the submission of the proposed Final Pretrial Order.

                                                   -2-
Case 1:20-cv-00521-HYJ-PJG ECF No. 22, PageID.186 Filed 11/13/20 Page 3 of 8



3.      ALTERNATIVE DISPUTE RESOLUTION: In the interest of facilitating prompt resolution of
        this case, and the parties having voluntarily selected facilitative mediation, this matter shall be
        submitted to facilitative mediation. The parties have fourteen (14) days from the date of this Order
        to jointly choose one mediator from the list of court certified1 mediators. Plaintiff is responsible
        for e-filing notification of the name of the selected mediator. If the parties are unable to jointly
        select a mediator, they must notify the ADR Administrator, who will select a mediator for them.
        Once the mediator is selected, a Notice will issue regarding the2 method and schedule for the
        mediation conference.

4.      SETTLEMENT CONFERENCE: The parties are under an ongoing obligation to engage in good
        faith settlement negotiations. A settlement conference has been scheduled before the magistrate
        judge as set forth above.

        a.      Persons Required to Attend. Unless excused by a showing of good cause, the attorney who
                is to conduct the trial shall attend the settlement conference, accompanied by a
                representative of the party with full settlement authority. Both shall attend in person. The
                person with settlement authority must come cloaked with authority to accept, without
                further contact with another person, the settlement demand of the opposing parties. An
                insured party shall also appear by a representative of the insurer who is authorized to
                negotiate and to settle the matter (within policy limits) up to the amount of the opposing
                parties’ existing settlement demand. W.D.Mich. LCivR 16.6.

        b.      Settlement Letter to Opposing Party. A settlement conference is more likely to be
                productive if, before the conference, the parties have had a written exchange of their
                settlement proposals. Accordingly, at least fourteen (14) days prior to the settlement
                conference, plaintiff’s counsel shall submit a written itemization of damages and settlement
                demand to defendants’ counsel with a brief explanation of why such a settlement is
                appropriate. No later than seven (7) days prior to the settlement conference, defendants’
                counsel shall submit a written offer to plaintiff’s counsel with a brief explanation of why
                such a settlement is appropriate. This may lead directly to a settlement. If settlement is
                not    achieved,       plaintiff’s    counsel      shall    deliver,    via    e-mail     to
                greenmediation@miwd.uscourts.gov copies of these letters to the chambers of the
                magistrate judge conducting the conference no later than three (3) business days before the
                conference. Do not file copies of these letters in the Clerk’s Office.

        c.      Confidential Settlement Letter to Court. In addition, three (3) business days before the
                conference, each party or their attorney shall submit to the chambers of Judge Phillip J.
                Green a confidential letter concerning settlement. Letters should be mailed, hand
                delivered, or emailed to greenmediation@miwd.uscourts.gov. A copy of this letter need
                not be provided to any other party. Do not file a copy of this letter in the Clerk’s Office.
                All information in the settlement letter shall remain confidential and will not be disclosed
                to any other party without the approval of the writer. The confidential settlement letter
                shall set forth: (a) the name and title of the party representative who will be present at the
                settlement conference, with counsel’s certification that the representative will have full
                authority to settle, without the need to consult with any other party; (b) a very brief
                explanation of the nature of the case, including an identification of any parties added or
                dismissed since the time of filing; (c) a history of settlement negotiations to date, including

1
 www.miwd.uscourts.gov
2
 ADR Administrator, U.S. District Court, 399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503;
616/456-2381; adr@miwd.uscourts.gov

                                                    -3-
Case 1:20-cv-00521-HYJ-PJG ECF No. 22, PageID.187 Filed 11/13/20 Page 4 of 8



             all offers, demands and responses (the letter should not, however, divulge any offer made
             in the context of a voluntary facilitative mediation); (d) the policy limits of any relevant
             insurance coverage; (e) the limits on settlement authority given to counsel by the client; (f)
             that party’s suggestions concerning the most productive approach to settlement; (g) any
             other matter that counsel believes will improve the chances for settlement. Plaintiff shall
             also provide an estimated range of damages recoverable at trial and a brief analysis of the
             method(s) used for arriving at the estimate(s).

5.   FINAL PRETRIAL CONFERENCE: A final pretrial conference is scheduled at the date and time
     set forth above.

6.   PREPARATION OF PROPOSED FINAL PRETRIAL ORDER: A proposed pretrial order, entitled
     “Final Pretrial Order” shall be prepared jointly by counsel and filed three (3) business days prior
     to the final pretrial conference in the following form:

             A final pretrial conference was held on the ___ day of ______________. Appearing for
             the parties as counsel were:

                     (List the counsel who will attend the pretrial conference.)

             1.      Exhibits: The following exhibits will be offered by the plaintiff and the defendants:

                     (List separately for each party all exhibits, including demonstrative evidence and
                     summaries of other evidence, by name and number. Plaintiff shall use numbers;
                     defendants shall use letters. Indicate with respect to each exhibit whether and for
                     what reason its admissibility is challenged. Exhibits expected to be used solely for
                     impeachment purposes need not be numbered or listed until identified at trial.
                     Failure to list an exhibit required to be listed by this order will result, except upon
                     a showing of good cause, in a determination of non-admissibility at trial.
                     Objections not contained in the Pretrial Order, other than objections under
                     Evidence Rule 402 or 403, shall be deemed waived except for good cause shown.
                     See Fed. R. Civ. P. 26(a)(3)(B).)

             2.      Uncontroverted Facts: The parties have agreed that the following may be accepted
                     as established facts:

                     (State in detail all uncontroverted facts.)

             3.      Controverted Facts and Unresolved Issues: The factual issues remaining to be
                     determined and issues of law for the Court’s determination are:

                     (Set out each issue which is genuinely controverted, including issues on the merits
                     and other matters which should be drawn to the Court’s attention.)

             4.      Witnesses:

                     a.       Non-expert witnesses to be called by the plaintiff and defendants, except
                              those who may be called for impeachment purposes only, are:

                              (List names, addresses, and telephone numbers of all non-experts who will
                              testify. Indicate whether they are expected to testify in person, by


                                                 -4-
Case 1:20-cv-00521-HYJ-PJG ECF No. 22, PageID.188 Filed 11/13/20 Page 5 of 8



                                 deposition videotape, or by reading of their deposition transcript. Indicate
                                 all objections to the anticipated testimony of each non-expert witness. For
                                 each witness listed, indicate whether the witness will be called or merely
                                 may be called to testify.)

                         b.      Expert witnesses to be called by the plaintiff and defendants, except those
                                 who may be called for impeachment purposes only, are:

                                 (List names, addresses, and telephone numbers of all experts who will
                                 testify, providing a brief summary of their qualifications and a statement
                                 of the scientific or medical field(s) in which they are offered as experts.
                                 Indicate whether they will testify in person, by deposition videotape, or by
                                 reading of their deposition transcript. Indicate all objections to the
                                 qualifications or anticipated testimony of each expert witness.)

                                 It is understood that, except upon a showing of good cause, no witness
                                 whose name and address does not appear in the lists required by
                                 subsections (a) and (b) will be permitted to testify for any purpose, except
                                 impeachment, if the opposing parties object. Any objection to the use of
                                 a deposition under Fed. R. Civ. P. 32(a) not reflected in the Pretrial Order
                                 shall be deemed waived, except for good cause shown.

                5.       Depositions and Other Discovery Documents:

                         All depositions, answers to written interrogatories, and requests for admissions, or
                         portions thereof, that are expected to be offered in evidence by the plaintiff and the
                         defendants are:

                         (Designate portions of depositions by page and line number. Designate answers
                         to interrogatories and requests for admissions by answer or request number.
                         Designation need not be made of portions that may be used, if at all, as
                         impeachment of an adverse party. Indicate any objections to proposed deposition
                         testimony, answers to interrogatories, and admissions.)

                6.       Length of Trial: Counsel estimate the trial will last approximately _____ full days,
                         allocated as follows: _____ days for plaintiff’s case; _____ days for defendants’
                         case; _____ days for other parties.

                7.       Prospects of Settlement: The status of settlement negotiations is:

                         (Indicate progress toward settlement and issues that are obstacles to settlement.)

         The proposed Final Pretrial Order will be signed by all counsel, signifying acceptance, and upon
approval by the Court, with such additions as are necessary, will be signed by the Court as an order
reflecting the final pretrial conference.

7.      MATTERS TO BE CONSIDERED AT THE FINAL PRETRIAL CONFERENCE: At the final
        pretrial conference, the parties and the Court will formulate a plan for trial, including a program for
        facilitating the admission of evidence, consider the prospects of settlement, and consider such other
        matters as may aid in the trial or other disposition of the action. Unless excused by the court in
        advance upon a showing of a good cause, the attorney who is to conduct the trial shall attend the

                                                     -5-
Case 1:20-cv-00521-HYJ-PJG ECF No. 22, PageID.189 Filed 11/13/20 Page 6 of 8



         final pretrial conference and shall be accompanied by the individual parties or representative of the
         party (other than the attorney himself or herself) with full settlement authority.

         Three (3) business days prior to the final pretrial conference, exhibit books shall be submitted to
         the Court. Exhibits shall be clearly identified. Counsel for the parties shall provide three (3) sets of
         notebooks with the exhibits to the Court. The exhibits should be divided and tabbed with the exhibit
         numbers. A list of the exhibits (Attachment, Exhibit 1) should be located in the front of the
         notebooks. One set of notebooks is for the Court, one set is for the deputy clerk in the courtroom,
         one set is for the use of the witnesses. When bringing a document to the attention of the Court and
         witnesses, counsel asking the questions should refer to the notebook volume and exhibit number.

         Counsel shall arrange to have all documentary exhibits digitized for projection on the large screen
         in the courtroom. Counsel are responsible for projection of the exhibits using their own computers
         and software compatible with the Court’s electronic system. Scheduling and questions concerning
         the use of electronic projection is accomplished by sending an email to
         courttech@miwd.uscourts.gov, or by calling (616) 732-2757. Information concerning the features
         of the electronic evidence projection in the courtroom is available at the court’s website:
         www.miwd.uscourts.gov (Click on Courtroom Technology link).

8.       PREPARATION FOR TRIAL:

         A.       Each party shall file the following not later than three business days prior to the
                  commencement of the final pretrial conference:

                  i.       Proposed voir dire questions. The Court will ask basic voir dire questions. Counsel
                           for the parties will be permitted to question prospective jurors. Questioning by
                           counsel shall not be repetitive of questions asked by the Court or of questions asked
                           in the juror questionnaire.

                  ii.      Trial briefs.

          B.      The parties shall jointly file the following not later than three business days prior to the
                  final pretrial conference:

                  i.       Proposed jury instructions. This court uses Western District of Michigan’s
                           Standardized Jury Instructions for the preliminary and final instructions. A copy
                           of    these    instructions    is    available     on     the    Court’s     website
                           (www.miwd.uscourts.gov).3 The court generally uses O’Malley, Grenig, & Lee’s
                           Federal Jury Practice and Instructions for those not covered in the standard set.
                           Standard instructions may be submitted by number. Other non-standard
                           instructions shall be submitted in full text, one per page, and include reference to
                           the source of each requested instruction. Indicate objections, if any, to opposing
                           counsel’s proposed instructions, with a summary of the reasons for each objection.

       The parties are required to submit a copy of the joint statement of case and statement of the
elements, joint proposed jury instructions, and joint proposed verdict form(s) compatible with Microsoft



3
 The instructions are located within the Electronic Filing section, and you will need to use your E-Filing Login and
Password to access them. Once you have logged into the electronic filing section of the website, click Utilities, then
select WDMI Attorney References and you will see the link to the Standard Civil Jury Instructions.

                                                        -6-
Case 1:20-cv-00521-HYJ-PJG ECF No. 22, PageID.190 Filed 11/13/20 Page 7 of 8



Word by e-mail to Judge Jarbou’s           Paralegal/Judicial   Assistant,    Anna    Seymore      at
Anna_Seymore@miwd.uscourts.gov.

           ii.    A joint statement of the case and statement of the elements that must be proven by
                  each party. If the parties are unable to agree on the language of a joint statement
                  of the case, then separate, concise, non-argumentative statements shall be filed.
                  The statement(s) of the case will be read to the prospective jurors during jury
                  selection. The elements that must be proven by each party will be included in the
                  preliminary jury instructions.




Dated: November 13, 2020                        /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge




                                            -7-
Case 1:20-cv-00521-HYJ-PJG ECF No. 22, PageID.191 Filed 11/13/20 Page 8 of 8




                          ATTACHMENT – EXHIBIT 1

  Exhibit                             Offered                Date      Date
                   Description                  Objection
 No./Letter                             By                  Offered   Received




                                    -8-
